Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 May 2022 has been entered.
 
Specification
The amendment filed 16 May 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
In the amendment, applicant has added a sentence to ¶ 64 reciting that the control parameter determining apparatus “can comprise a processor 401 and a memory 402 for storing instructions executed by the processor”.  Neither this processor nor this memory was present in the specification as originally filed and they thus constitute new matter.
Applicant is required to cancel the new matter in the reply to this Office Action.
Regarding applicant’s argument that these elements may be added to the specification in the amendment of 16 May 2022 and do not constitute new matter therein, refer to the Response to Arguments heading set forth below.

Drawings
The drawings are objected to because the processor 401 and memory 402 of fig. 4, added by the amendment of 16 May 2022 represent new matter relative to the original disclosure as discussed above with regard to the equivalent recitations in the amended specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Independent claim 4 recites in line 4 and independent claim 7 recites in lines 3-4, “a processor” and “a memory for storing instructions executed by the processor”.  Neither of these elements is recited in the specification as originally filed and these element are thus found to constitute new matter and are thus rejected under 35 U.S.C. 112(a).
The disclosure must show with reasonable clarity to those skilled in the art that applicant was in possession of the invention as claimed.  Possession is shown by describing the claimed invention with all of its limitations.  However, in a review of the specification as originally filed, there appears to be no specified corresponding structure for each of these elements which is capable of performing the specified function.  Thus it is unclear as to how this function is performed and what structure is capable of performing this function.  Such a restatement of the function in the specification without more description of the structure of the means to accomplish the function fails to provide adequate written description under 35 U.S.C. 112(a).
Regarding applicant’s argument that these elements may be added to the specification in the amendment of 16 May 2022 and do not constitute new matter therein, refer to the Response to Arguments heading set forth below.
Claims 5, 6, 8, and 9 are rejected as depending upon a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea, namely a process which does not require particular machine or transformation, without significantly more. 
Independent claim 1 recites a control process defined entirely by determining and processing information which does not result in any physical transformation and requires only a generic computer system “a controller” of the air conditioner being controlled.
Independent claim 4 is drawn to this controller and functional language pertaining to the same process of determining and processing information, but the controller is not recited as more than a generic computer, the only structure being a processor and a memory.
 This judicial exception is not integrated into a practical application because the process claimed is an abstract idea and does not recite additional elements that amount to amount to significantly more than this judicial exception. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the abstract idea of the claims includes only the determining and processing of data and can be practiced without any specific or inventive apparatus, including by a generic computer or calculator resulting in no physical transformation.
This rejection may be overcome by requiring structure beyond the generic “controller” with a processor and memory of claim 4, such as the photovoltaic air conditioner of claim 7 which includes the controller or by reciting physical transformations such as the control of the air conditioner which result from the claimed process.  Care should be taken so that no new matter is added.
Claims 2, 3, 5, and 6 are rejected as depending upon a rejected base claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese Publication No. 104158417 to Zhang et al. in view of US Publication No. 2016/0233683 A1 to Newcomb and Chinese Publication No. 104979840 to Zhu et al.  An English abstract and a machine translation of Zhang were included with the Nonfinal Rejection of 19 April 2021 and an English abstract and Machine Translation of Zhu are included with the Final Rejection of 16 November 2021.  All citations of pages, lines and the like directed to Zhang and Zhu in this Action refer to these English machine translations rather than to the Chinese-language originals.

Zhang teaches limitations from claim 1, a control parameter determining method for a photovoltaic [component], applied to a control system (pg. 1, line 28 of the machine translation) of the photovoltaic [component], wherein, the control parameter determining method comprises: 
determining a real-time inductance parameter of a controlled object (the inductance of the inverter taught in ¶ 39 to be used by the control method) of the control system according to real-time grid-connected power of the photovoltaic air conditioning system (as taught in pg. 2, line 39-pg. 3, line 5); 
substituting the real-time inductance parameter into the controlled object of the control system to calculate a basic control parameter of the control system (as taught in the pg. 3, lines 1-5, the frequency of the inverter is set according to the inductance “so that the inductance under different output power which can be fully utilized”); 
presetting a plurality of adjustment parameters corresponding to different grid-connected power ranges respectively (as taught in the “embodiments” of. pp. 4-5, an output power of the inverter is divided into a number of ranges corresponding to ranges of inverter carrier frequency); 
when the real-time grid-connected power is matched with one of the grid-connected power ranges, selecting an adjustment parameter corresponding to the matched grid-connected power range to modify the basic control parameter, to obtain a target control parameter (as taught in the “embodiments” of. pp. 4-5, an output power of the inverter is divided into a number of ranges corresponding to ranges of inverter carrier frequency so that the frequency can be properly set in accordance with the actual output power, taught in pg. 2, lines 39-42),
wherein the real-time inductance parameter is a dynamic parameter (as taught in pg. 2, line 39-pg. 3, line 5, the inductance is determined based on variable properties such as the electric current and output power which may reduce under certain circumstances and the inductance may vary “under different output power”, rendering them and the inductance based on them “dynamic parameters”)
wherein the substituting the real-time inductance parameter into the controlled object of the controller to calculate the basic control parameter of the controller (as taught in the pg. 3, lines 1-5) comprises: calculating a current basic control parameter of the controlled object according to a mathematical model including the dynamic parameter of the controlled object (setting the frequency of the inverted according to the various variable parameters, including the inductance, output power, and load as taught in pg. 2, line 39-pg. 3, line 5.)
Zhang does not teach the photovoltaic apparatus of his invention operating specifically by substituting the inductance into a model of the controlled object to calculate a control parameter.  Zhu teaches in the abstract of his disclosure a power optimization system and method in which a “power optimization model” is used with parameter values substituted into the model to determine control parameters to be used with the system.  It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify Zhang to perform his inductance control based on “different output power” (of pg. 3, lines 1-5) by use of a substitutional optimization model as taught by Zhu in order to ensure that the operation of the system is well understood and predicted to provide optimized control of the system.
Zhang does not teach the photovoltaic apparatus of his invention being an air conditioning system.  Newcomb teaches in ¶ 24 a heat pump HVAC system as a system providing power generation, including from solar/photovoltaic systems, and including an inverter tied to grid power.  It would have been obvious to one of ordinary skill in the art before the application was effectively filed to modify Zhang with the photovoltaic HVAC system installation of Newcomb in order to provide the benefits described by Zhang (including reduction of switching loss and allowing improved power utilization as taught in pg. 2, line 39-col. 3, line 5) in an HVAC system benefiting from the improved efficiency already taught by Newcomb in ¶ 4). 

Zhang teaches limitations from claim 2, the control parameter determining method of claim 1, wherein, the determining the real-time inductance parameter of the controlled object of the control system according to the real-time grid-connected power of the photovoltaic air conditioning system comprises: 
acquiring real-time grid-connected power of the [inverter] (taught in pg. 2, line 39-pg. 3, line 1); 
calculating a real-time grid-connected current of the photovoltaic air conditioning system according to the real-time grid-connected power (taught in pg. 3, lines 1-5); 
determining the real-time inductance parameter according to the real-time grid-connected current (taught in pg. 3, lines 1-5).

Zhang teaches limitations from claim 3, the control parameter determining method of claim 2, wherein, the determining the real-time inductance parameter according to the real-time grid-connected current comprises: 
determining the real-time inductance parameter from an inductance current relation curve of a reactor in the controlled object according to the real-time grid-connected current (as taught in pg. 3, lines 1-5, this relationship is an inverse relationship which is understood and used by the control system to determine inductance from current).

 Claim 4-9 rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Zhu.

Regarding claim 4, Zhang teaches in pg. 1, line 28 a control system corresponding to the claimed “control parameter determining apparatus”, the control unit of Zhang, taught having elements for processing (pg. 1, ¶ 43) and for storing instructions (detailed on pg. 2), the instructions discussed above in the rejection of instant independent claim 1, particularly teaching the steps of determining an inductance parameter, calculating a basic control parameter, presetting adjustment parameters, and setting an frequency parameter based on matching a power range.  
Zhang does not teach the photovoltaic apparatus of his invention operating specifically by substituting the inductance into a model of the controlled object to calculate a control parameter.  Zhu teaches in the abstract of his disclosure a power optimization system and method in which a “power optimization model” is used with parameter values substituted into the model to determine control parameters to be used with the system.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Zhang to perform his inductance control based on “different output power” (of pg. 3, lines 1-5) by use of a substitutional optimization model as taught by Zhu in order to ensure that the operation of the system is well understood and predicted to provide optimized control of the system.

Zhang teaches limitations from claim 5, the control parameter determining method of claim 4, wherein, the processor is further configured to be capable of executing the instructions to: 
acquire real-time grid-connected power of the [inverter] (taught in pg. 2, line 39-pg. 3, line 1); 
calculate a real-time grid-connected current of the photovoltaic air conditioning system according to the real-time grid-connected power (taught in pg. 3, lines 1-5); 
determine the real-time inductance parameter according to the real-time grid-connected current (taught in pg. 3, lines 1-5).
Zhang teaches limitations from claim 6, the control parameter determining method of claim 5, wherein, the processor is further configured to be capable of executing the instructions to: 
determine the real-time inductance parameter from an inductance current relation curve of a reactor in the controlled object according to the real-time grid-connected current (as taught in pg. 3, lines 1-5, this relationship is an inverse relationship which is understood and used by the control system to determine inductance from current).

Regarding claim 7, Zhang teaches in pg. 1, line 28 a control system corresponding to the claimed “control parameter determining apparatus”, the control unit of Zhang, taught having elements for processing (pg. 1, ¶ 43) and for storing instructions (detailed on pg. 2), the instructions discussed above in the rejection of instant independent claim 1, particularly teaching the steps of determining an inductance parameter, calculating a basic control parameter, presetting adjustment parameters, and setting an frequency parameter based on matching a power range.  
Zhang does not teach the photovoltaic apparatus of his invention operating specifically by substituting the inductance into a model of the controlled object to calculate a control parameter.  Zhu teaches in the abstract of his disclosure a power optimization system and method in which a “power optimization model” is used with parameter values substituted into the model to determine control parameters to be used with the system.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify Zhang to perform his inductance control based on “different output power” (of pg. 3, lines 1-5) by use of a substitutional optimization model as taught by Zhu in order to ensure that the operation of the system is well understood and predicted to provide optimized control of the system.

Zhang teaches limitations from claim 8, the control parameter determining method of claim 7, wherein, the processor is further configured to be capable of executing the instructions to: 
acquire real-time grid-connected power of the [inverter] (taught in pg. 2, line 39-pg. 3, line 1); 
calculate a real-time grid-connected current of the photovoltaic air conditioning system according to the real-time grid-connected power (taught in pg. 3, lines 1-5); 
determine the real-time inductance parameter according to the real-time grid-connected current (taught in pg. 3, lines 1-5).

Zhang teaches limitations from claim 9, the control parameter determining method of claim 7, wherein, the processor is further configured to be capable of executing the instructions to: 
determine the real-time inductance parameter from an inductance current relation curve of a reactor in the controlled object according to the real-time grid-connected current (as taught in pg. 3, lines 1-5, this relationship is an inverse relationship which is understood and used by the control system to determine inductance from current).

Response to Arguments
Applicant's arguments filed 16 May 2022 have been fully considered but they are not persuasive.

Applicant argues on pp. 10-11 of the response that the new fig. 4 added by amendment overcomes the objections previously set forth to the claimed subject matter of the processor and memory not being shown in the figures.
In response, examiner agrees that this specific objection is overcome and withdrawn but directs applicant’s attention to the objection set forth above as these elements were not present in the disclosure as originally filed and thus represent new matter.
Applicant further argues that these elements are not new matter as the original specification teaches in ¶¶ 3 and 50, the use of mathematical models which may be “constructed through a general-purpose computer”, thus implying the presence of a processor and memory.
In response, examiner disagrees.  Neither a computer generally nor a processor and memory specifically was recited in the specification as originally filed.  The fact that such structure could be used to practice the claimed invention does not amount to disclosure of these structures and thus any teaching of a computer or of a processor or memory constitutes new matter.
Examiner suggests that all teachings and references to a processor and memory be removed from the claims, specification, and drawings and that teachings involving these elements in the claims be reconstructed to make reference instead to the controller (line 2 of claim 4) as this element is not found to be new matter (having been present in the original recitations as a “control system”).  While care should be taken to avoid introducing new matter, it is believed that such amendments should be possible within the scope of the disclosure as originally filed.

Applicant argues on pg. 11 of the reply that the rejection of the independent claims under 35 U.S.C. 112(a) stemming from the invocation of 35 U.S.C. 112(f) with regard to the “control system” and “air conditioning system” are overcome by the present amendments and the use of the terms “controller” and “air conditioner”.
In response, examiner agrees and these rejections have been withdrawn.

Applicant argues on pp. 11-13 of the reply that independent claims 4 and 7 should not be rejected under 35 U.S.C. 112(a) as lacking written description for the recitations of “a processor” and “a memory” as they are supported “by ‘implicit disclosure”, citing MPEP 2163(I)(B) with regard to the correction of obvious errors and the same arguments presented with regard to the drawings regarding the practice of the claimed method by a generic computer as implicitly supporting the claiming of a processor and memory.
In response, examiner disagrees. 
With regard to the “implicit disclosure” of a method that can be practiced by a generic computer having a processor and a memory, as discussed above, such capability does not support the claiming of elements that were not recited in the original disclosure.  The disclosure as filed contained no teaching of a computer, processor, or memory and no teaching that such a computer could or should be used in the practice of the claimed method.  The fact that this structure could be used is not sufficient to imply that it should or must be used and thus examiner does not find support for this amendment in the original specification.
With regard to the correction of obvious errors under MPEP 2163(I)(B), this passage requires that such corrections be obvious to the point that one of ordinary skill in the art would not only recognize the error as obvious, but also “recognize the appropriate correction”.  The alleged error applicant seeks to remedy is an omission of detail which one of ordinary skill in the art would not have recognized either as an error or as the only possible remedy to that error as systems other than a generic computer having a processor and memory may be used to perform such calculations (for example, pen and paper calculations or calculations by a processor pairing an input and output directly without an associated memory storing instructions, such as is known in commercial calculators.)  For these reasons, applicant’s arguments have not been found to be persuasive and the claims are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.
It is noted that the same amendment discussed above with regard to the drawing objections, removing references to the processor and memory would overcome the rejection of claims 4 and 7 under 35 U.S.C. 112(a) as the claims no longer invoke interpretation under 35 U.S.C. 112(f) and there is thus no requirement of the specification to identify elements and structure which make up the claimed “controller”.

Applicant argues on pg. 14 of the reply that the rejection of the independent claims under 35 U.S.C. 112(b) stemming from the invocation of 35 U.S.C. 112(f) with regard to the “control system” and “air conditioning system” are overcome by the present amendments and the use of the terms “controller” and “air conditioner”.
In response, examiner agrees and these rejections have been withdrawn.

Applicant argues on pp. 14-16 of the reply that the instant independent claims as amended overcome the rejections based upon Zhang previously applied by virtue of the amendments’ teachings of the real-time inductance being a dynamic parameter and the use of a mathematical model including this parameter, arguing that the output power of Zhang is dynamic and the switching frequency is based upon this power, but not upon the inductance.
In response, examiner disagrees.  Zhang teaches in pg. 2, line 39-pg. 3, line 5 that the “The invention mainly utilizes the inductance and the load [so that] the switch loss relationship between the frequency [of the] wave modulation strategy is changed” and the inductance, being inversely related to the inverter power, is involved in the switch of the inverter carrier frequency.  The claims as presented require the inductance to be “substituted… into the controlled object” and that a mathematical model be used [including] the parameter, but don’t teach a specific relation which the “basic control parameter” must have to the inductance parameter.  For this reason, the teachings of Zhang which show that the inductance is utilized in the model are sufficient to fall within the broadest reasonable interpretation of the claims as presented.

Applicant argues on pp. 16-17 of the reply that the dependent claims are further non-obvious for their dependence upon the independent claims discussed above.
In response, examiner disagrees as the independent claims have not been found to be nonobvious and the dependent claims have further been found to be obvious on their own individual merits.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C COMINGS whose telephone number is (571)270-7385. The examiner can normally be reached Monday - Friday, 8:30 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL C COMINGS/Examiner, Art Unit 3763                                                                                                                                                                                                        26 May 2022

/JERRY-DARYL FLETCHER/Supervisory Patent Examiner, Art Unit 3763